UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-4472


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

FERNANDO GARCIA-RODRIGUEZ,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:11-cr-00382-CCE-1)


Submitted:   January 29, 2013              Decided:   March 12, 2013


Before GREGORY, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas H. Johnson, Jr., GRAY & JOHNSON, LLP, Greensboro, North
Carolina, for Appellant.   Ripley Rand, United States Attorney,
JoAnna   G.   McFadden,   Assistant   United  States  Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Fernando Garcia-Rodriguez pleaded guilty, pursuant to

a written plea agreement, to illegal reentry after removal based

on a conviction for an aggravated felony, in violation of 8

U.S.C. § 1326(a), (b)(2) (2006).                       The district court sentenced

Garcia-Rodriguez         to    fifty-seven             months’     imprisonment.            On

appeal,    Garcia-Rodriguez                asserts        that     his       sentence      was

unreasonable because the district court declined to impose a

lower sentence.     We affirm.

           We      review           Garcia-Rodriguez’s             sentence        under     a

deferential      abuse-of-discretion                  standard.          Gall   v.    United

States,    552    U.S.        38,     51     (2007).           This      review      requires

consideration       of        both         the        procedural       and      substantive

reasonableness of the sentence.                      Id.; United States v. Lynn, 592

F.3d 572, 575 (4th Cir. 2010).                        After determining whether the

district   court     correctly         calculated          the     advisory       Guidelines

range, we must decide whether the court considered the § 3553(a)

factors, analyzed the arguments presented by the parties, and

sufficiently explained the selected sentence.                          Lynn, 592 F.3d at

575-76; United States v. Carter, 564 F.3d 325, 330 (4th Cir.

2009).

           Once we have determined that the sentence is free of

procedural error, we consider the substantive reasonableness of

the   sentence,     “tak[ing]          into          account     the   totality      of    the

                                                 2
circumstances.”           Gall, 552 U.S. at 51; Lynn, 592 F.3d at 575.

If the sentence is within the appropriate Guidelines range, we

apply a presumption on appeal that the sentence is reasonable.

United States v. Mendoza-Mendoza, 597 F.3d 212, 217 (4th Cir.

2010).       Such a presumption is rebutted only if the defendant

demonstrates “that the sentence is unreasonable when measured

against the § 3553(a) factors.”                      United States v. Montes-Pineda,

445   F.3d    375,    379      (4th   Cir.       2006)     (internal      quotation    marks

omitted).

              To   the     extent     that       Garcia-Rodriguez         challenges    the

district      court’s     denial      of     a    downward       departure,     a   district

court’s refusal to depart from the applicable Guidelines range

does not provide a basis for appeal “unless the court failed to

understand its authority to do so.”                         United States v. Brewer,

520 F.3d 367, 371 (4th Cir. 2008).                         Garcia-Rodriguez does not

assert,      and   the    record      does       not   indicate,     that    the    district

court misunderstood its authority to depart.                           Accordingly, this

claim is not reviewable on appeal.

              To the extent that Garcia-Rodriguez alleges that the

district court erred in failing to grant a downward variance, we

conclude that Garcia-Rodriguez’s sentence is both procedurally

and substantively reasonable.                    Garcia-Rodriguez does not assert

any   specific       procedural       error,         and   our   review    of   the   record

confirms      that       the    district         court      properly      considered    the

                                                 3
§ 3553(a)       factors,        provided       a   detailed         individualized

assessment, responded to defense counsel’s argument for a below-

Guidelines sentence, and clearly explained the imposed sentence.

Furthermore, Garcia-Rodriguez presents no evidence to rebut the

presumption      of     reasonableness         applicable      to    his   within-

Guidelines sentence.

            Accordingly, we affirm the district court’s judgment.

We   dispense    with    oral    argument      because   the   facts    and   legal

contentions     are   adequately     presented     in    the   materials      before

this court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                           4